DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-9, 12-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20170099258A (Ho) (cited by Applicant, English translation follows O.A.).
Regarding claim 1, Ho discloses a ball joint assembly for a vehicle comprising: a mounting part 120 having an inner circumferential portion in which a hole is formed in an up-down direction; a ball stud 132 including a ball 132a and a stud 132b extending 
Regarding claim 3, Ho discloses that there are a plurality of upper and a plurality of lower protruded portions 424 (See Fig 6) and that the plurality of upper portions are spaced from each other and that the plurality of lower portions are spaced from each other.
Regarding claim 6, Ho shows that the insert molding part 136 fills a gap between a protruded end of the at least one upper projection and the outer surface of the bearing 136 and fills a gap between a projection of the at least one lower protruded position and the outer surface of the bearing. (See Ho at Fig 2).
Regarding claim 7, Ho shows that the insert molding 136 (in Ho) covers an upper surface and a lower surface and would cover the upper and lower protruded portions 424.   
Regarding of claim 8, Ho shows that the insert molding part is formed by injection (See Ho at Para [0013]), a center of the ball 132a (See Ho at Fig 2), the at least one upper projection portion 424 is disposed above the center of the ball and the at least one lower projection portion 424is disposed below the center of the ball.
Regarding claim 9, Ho shows that the insert molding part 136 is formed by injection (See Para [0048]), a center of the ball is positioned inside the hole (See Fig 2) 
Regarding claim 12,  Ho appears to show that the at least one upper protruded portion 424 extends in a circumferential direction at an angle of 90 degrees, and that at least one lower protruded portion 424 extends in a circumferential direction at the angle of 90 degrees.  (See Fig 6).
Regarding claim 13, Ho discloses a stabilizer link (See Title of Ho) comprising: a first mounting part (at 120) having a first inner circumferential portion in which a first hole is formed in a first up-down direction along a first central axis; a first ball stud including a first ball 132a and a first stud 132b extending from the first ball 132a; a first bearing 134 coupled to surround the first ball and disposed in the first hole; a first insert molding part 136 configured to fill a pace formed between the first inner circumferential portion and an outer surface of the first bearing in the first hole; and a rod 110 having one end to which the first mounting part is fixed, wherein the first inner circumferential portion includes at least one first upper protruded portion (the upper portion of 424 in Fig 6) which protrudes in a direction toward the first central axis in a first upper region, and at least one  first lower protruded portion (the lower portion of 424 in Fig 6) which protruded in the direction toward the first central axis in a first lower region.
Regarding claim 14, Ho discloses a second mounting part (the opposing end of the stabilizer shown in Fig 1), which has the same components as the first end of the stabilizer (Note the same components of ends 110a and 100b in Fig 1) including the ball 
Regarding claim 16, Ho shows that the first and second central axes are in a parallel relationship. (See Fig 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20170099258A (Ho) in view JP 06272710A (Tooru) (both references cited by Applicant) (English translations of each reference follows O.A.).
Regarding claim 2, Ho does not show the configuration of the at least one upper protruded portion and the at least one lower protruded portion alternately arranged in a circumferential direction.  However, Tooru shows a configuration of the protruded portions where the at least one upper protruded portion 5c is alternately arranged from lower protruded portion 5e in a circumferential direction.  (See Fig 1 in Tooru).  It would 
 Regarding claim 4, Ho does not show a configuration where the at least one upper protruded portion and the at least one lower protruded portion are adjacent to each other in a circumferential direction. However, in Fig 1 of Tooru there appears to show a configuration where the projections/protruded portions 5 are either adjacent to each other arranged to border each other or are spaced from each other.  (There are only two possible conditions, 1) the projections border each other, or 2) the projections are spaced from each other).  Tooru appears to show that the projections are spaced.  (See Fig 1 at 5c and 5d).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing in Ho such that it has the protrusion as taught by Tooru in order to maintain a cap, which holds the ball within the socket, in position relative with the socket; and to prevent the ball from moving upward and thereby placing a force on the cap which could dislodge the cap. (See translation of Tooru at Para [0014-0017]).
Regarding claim 5, the combination of Ho and Tooru disclose as shown in Fig 1 of Tooru that at least one upper projection and lower projection do not overlap (See leftmost 5e and rightmost 5a in Fig 1 of Tooru). The orientation of the upper protruded portion relative to the lower protruded portion appear to be a design choice, since the specification gives no stated reason or specific purpose for the difference and the invention would appear to work just like the prior art.
In re Aller, 105 USPQ 233).
Regarding claim 15, Ho does not show the configuration of the at least one upper protruded portion and the at least one lower protruded portion alternately arranged in a circumferential direction in each of the two mounting parts.  However, Tooru shows a configuration of the protruded portions where the at least one upper protruded portion 5c in each of the mounting parts is alternately arranged from the lower protruded portion 5e within the respective mounting part.  (See Fig 1 in Tooru).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protruded portions in Ho such that the upper and lower protruded portions alternate in order to better contain the ball from escaping or moving upwardly out of the mounting parts.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of USPN 6,941,656 (Hidekazu).
Regarding claims 17 and 18, Ho does not disclose that the mounting part is manufactured by die casting, but does disclose that the mounting part includes a hole formed in an up-down direction at least one upper protruded portion 424 protrudes toward a central axis of the hole in an upper region of the hole, and at least one lower 
Regarding claim 19, although not specifically stated, the mounting part would naturally be removed by separating the upper and lower die-casting molds (6 and 7 in Hidekazu) from each other. (Note the line of separation of mold 6 and mold 7 in Fig 7).
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho and USPN 6,941,656 (Hidekazu) in view of JP 06272710A (Tooru)
Regarding claim 20, although Ho shows upper and lower protruded portions, Ho does not show that the upper and lower protruded portion are alternately formed in a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.  In particular, USPN 5,626,433 (Iwamoto) shows a similar example of the mounting part for a ball joint having alternating upper and lower protruded portions in the inner surface of the mounting part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        


11 Vehicle Stabilizer Link {STABILIZER LINK FOR VEHICLE}
[0001]
15 The present invention relates to a stabilizer link for a vehicle, and more particularly,
to a stabilizer link for a vehicle that allows a ball joint to be stably mounted.
[0002]
20 In general, a vehicle suspension device is a device that connects a vehicle body and a
wheel. A spring that absorbs vibration or shock transmitted from the road surface to
the vehicle body, a shock absorber that controls the operation of this spring, and a
suspension arm or link that controls the operation of the wheel consists of, etc.
[0003]
27 Such a suspension is equipped with a stabilizer bar for improving riding comfort by
suppressing the roll of the vehicle body (meaning that the vehicle is inclined to the
left or right).
[0004]
33 The both ends of the stabilizer bar are connected to lower arms that move up and
down integrally with the wheels to mutually restrict the up and down motions of both
wheels during turning or driving on irregular road surfaces, thereby reducing the
height difference and suppressing the roll of the vehicle body. do.
[0005]
40 The end of the stabilizer bar and the lower arm are usually connected through a
stabilizer link, and the stabilizer link is composed of a metal rod and ball joints
mounted on both ends of the rod, and is coupled to the stabilizer bar and the lower
arm, respectively.
[0006]
47 Here, the ball joint is a structure made rotatably by putting the ball of the ball stud in
the housing, and is interposed between the ball and the ball stud made of a rigid body,
the case or housing surrounding the ball stud, and the case and the ball of the ball
stud. It is configured to include a bearing that makes the movement of the housing
freely, and a dust cover that prevents foreign substances from entering the housing.
[0007]
55 The plastic injection-type ball joint constructed in this way is usually assembled on
the upper plate of the mold so that it passes through the case mounted on the end of
the stabilizer link in a state where the bearing is simply attached to the ball, closes
the lower plate of the mold, and inserts the insert resin into the mold. After injecting
and injecting the insert, the mold is opened and the dust cover is assembled to the ball
stud.
[0008]
64 On the other hand, the case formed of the plastic injection molding material is fitted
and coupled to the rod ends constituting the stabilizer link in a state in which the ball
studs are coupled. A structure that distributes the load by forming a shape is applied.
[0009]
70 However, when the thickness of the case is thickened in the conventional stabilizer
link for a vehicle as described above, the flow of the molten resin is not smooth and
pores may be generated. There is a problem.
[0010]
76 In addition, in order to form the rib shape in the case, the shape of the manufacturing
mold may become complicated, which increases the manufacturing cost, and when

stabilizer link, the rod of the stabilizer link is deformed into a plastic injection mold
before being deformed. It also contains a problem that the formed case is broken or
damaged.
[0011]
85 Matters described in this background section are prepared to enhance understanding
of the background of the invention, and may include matters that are not already
known to those of ordinary skill in the art to which this technology belongs.
[0012]
91 Accordingly, the present invention was invented to solve the above problems, and the
problem to be solved by the present invention is to form a case portion for mounting
the ball stud integrally with the rod, and when excessive tensile or compressive force
is applied in the axial direction An object of the present invention is to provide a
stabilizer link for a vehicle that can secure stability and reliability according to a load
action by stably mounting a ball stud while preventing damage to the case portion.
[0013]
100 A stabilizer link for a vehicle according to an embodiment of the present invention for
achieving this object includes a rod formed in a circular rod shape; a case portion
integrally formed at both ends of the rod and having a mounting hole; and a ball joint
mounted to the mounting hole through an injection-molded insert while being
inserted into the mounting hole.
[0014]
108 The case portion may be formed of a material equivalent to that of the rod formed of
an aluminum alloy or a steel material.
[0015]
113 At least one fixing groove may be integrally formed on the inner circumferential
surface of the mounting hole to prevent the injection-molded insert from rotating on
the mounting hole.
[0016]
119 A plurality of the fixing grooves may be formed in the upper and lower portions of
the case portion to be spaced apart from each other in the circumferential direction
[0017]
124 The fixing groove may be formed in a “V” shape inclined toward the center with
respect to the height direction at the upper and lower portions of the inner
circumferential surface of the case portion, respectively.
[0018]
130 The fixing groove is formed by connecting the upper and lower inner peripheral
surfaces along the height direction of the mounting hole at a position corresponding
to the rod, and the cross-sectional shape may be formed in a “C” shape.
[0019]
136 A plurality of the fixing grooves are formed to be spaced apart along the
circumferential direction on the inner circumferential surface of the mounting hole,
and may be formed by connecting the upper part and the lower part in the height
direction of the case part.
[0020]
143 The fixing groove may be formed in a semicircular shape rounded from the inner
circumferential surface of the mounting hole toward the outside of the case portion.
[0021]

surface of the mounting hole to prevent the insert, which is injection-molded
between the ball joint and the ball joint, from rotating in the mounting hole.
[0022]
154 A plurality of the fixing protrusions are formed to be spaced apart along the
circumferential direction on the inner circumferential surface of the mounting hole,
are formed by connecting the upper and lower portions in the height direction of the
case portion, and protrude in a semicircular shape toward the center of the mounting
hole.
[0023]
162 At least one reinforcing rib may be formed in the rod along the longitudinal direction
on both sides where the case part is formed.
[0024]
167 A plurality of reinforcing ribs may be formed to be spaced apart from each other in a
circumferential direction on an outer circumferential surface of the rod.
[0025]
172 The ball joint includes a ball stud including a ball and a stud, and a bearing coupled to
surround the outer circumferential surface of the ball, and the insert is filled
between the outer circumferential surface of the bearing and the inner
circumferential surface of the mounting hole through injection molding. It can be
mounted on the case part.
[0026]
180 A dust cover may be applied to the insert and the ball stud to be respectively fixed
with a ring clip.
[0027]
185 A fixing groove may be formed in the ball stud in a circumferential direction on one
side corresponding to the upper end of the dust cover.
[0028]
190 In the insert, a fixed end may be integrally formed to protrude along a circumferential
direction on an upper outer circumferential surface protruding upward from the case
portion corresponding to the lower end of the dust cover.
[0029]
196 As described above, in the stabilizer link for a vehicle according to an embodiment of
the present invention, the case part for mounting the ball stud is integrally formed on
the rod to prevent damage to the case part when excessive tensile or compressive
force is applied in the axial direction, By stably mounting, it is possible to secure
stability and reliability according to load action.
[0030]
204 In addition, by forming the case part with a steel material or an aluminum alloy
material equivalent to the rod, it is possible to improve marketability by preventing
pores and depressions occurring when a case made of conventional plastic injection
molding is applied.
[0031]
211 In addition, by reducing the thickness of the insert provided through injection molding
between the case portion and the ball stud, and at the same time simplifying the
shape of the mold for injecting the insert, it is possible to reduce the manufacturing
cost.
[0032]

insert inside the case part is prevented, so that the ball stud can be properly
positioned on the stabilizer link.
[0033]
224 1 is a perspective view of a stabilizer link for a vehicle according to an embodiment
of the present invention. FIG. 2 is a cross-sectional view taken along line A-A of
FIG. 1 . 3 is a perspective view of a case part applied to a stabilizer link for a vehicle
according to an embodiment of the present invention. 4 to 6 are views illustrating
various embodiments of a case part applied to a stabilizer link for a vehicle according
to an embodiment of the present invention.
[0034]
233 Hereinafter, preferred embodiments of the present invention will be described in
detail based on the accompanying drawings.
[0035]
238 Prior to this, the configurations shown in the embodiments and drawings described in
this specification are only the most preferred embodiment of the present invention
and do not represent all of the technical spirit of the present invention, so they can
be substituted at the time of the present application It should be understood that
various equivalents and modifications may exist.
[0036]
246 In order to clearly explain the present invention, parts irrelevant to the description
are omitted, and the same reference numerals are assigned to the same or similar
components throughout the specification.
[0037]
252 Since the size and thickness of each component shown in the drawings are arbitrarily
indicated for convenience of description, the present invention is not necessarily
limited to the bar shown in the drawings, and the thickness is enlarged to clearly
express various parts and regions.
[0038]
259 And throughout the specification, when a part "includes" a certain component, it
means that other components may be further included, rather than excluding other
components, unless otherwise stated.
[0039]
265 In addition, the “...
266 unit", "...
267 method", "...
268 wealth", "...
269 The term “member” refers to a unit of a comprehensive configuration that
performs at least one function or operation.
[0040]
274 1 is a perspective view of a stabilizer link for a vehicle according to an embodiment
of the present invention, FIG. 2 is a cross-sectional view taken along line AA of
FIG. 1, and FIG. 3 is a perspective view of a case part applied to a stabilizer link for
a vehicle according to an embodiment of the present invention .
[0041]
281 Referring to the drawings, the stabilizer link 100 for a vehicle according to an
embodiment of the present invention is applied to connect the stabilizer bar to a
lower arm or a suspension device.

287 The stabilizer link 100 includes a rod 110 , a case part 120 , and a ball joint 130 as
shown in FIGS. 1 and 2 .
[0043]
292 First, the rod 110 is formed in a rod shape having a circular cross section.
293 The rod 110 may be set to have a different overall length depending on the applied
vehicle model.
[0044]
298 In this embodiment, the case part 120 is integrally formed at both ends of the rod
110, respectively, and a mounting hole 122 is formed.
300 The case part 120 is formed in a cylindrical shape in which both sides facing up and
down are opened and the mounting hole 122 is disposed in the center, and is made of
a material equivalent to the rod 110 formed of an aluminum alloy or steel material.
can be formed.
[0045]
307 The shape and function of the case part 120 configured as described above will be
described in more detail below with reference to FIG. 3 .
[0046]
312 On the other hand, in the rod 110, at least one reinforcing rib 112 is formed along the
longitudinal direction on both sides where the case part 120 is formed to secure
rigidity against a tensile or compressive load acting in the axial direction. can
[0047]
318 A plurality of the reinforcing ribs 112 may be formed to be spaced apart from each
other along the circumferential direction on the outer circumferential surface of the
rod 110 .
321 These reinforcing ribs 112 may be formed to be rounded concavely from the outer
circumferential surface of the rod 110 toward the center.
[0048]
326 In addition, the ball joint 130 is mounted in the mounting hole 122 through the
injection-molded insert 136 while being inserted into the mounting hole 122 .
[0049]
331 Here, the ball joint 130, as shown in FIG. 2, includes a ball 132a provided in the
lower portion, and a stud 132b integrally extending from the ball 132a and having a
substantially cylindrical shape. It includes a ball stud 132 and a bearing 134 coupled
to surround the outer circumferential surface of the ball 132a so as to freely support
the movement of the ball stud 132 .
[0050]
339 Here, the stud 132b may be assembled to a stabilizer bar, a body frame, a knuckle or
a link of a wheel, or the like.
[0051]
344 The ball joint 130 may be mounted to the case unit 120 through the insert 136 filled
through injection molding between the outer circumferential surface of the bearing
134 and the inner circumferential surface of the mounting hole 122 .
[0052]
350 That is, the coupling method between the case part 120 and the ball joint 130 is as
follows.
[0053]
355 First, the bearing 134 is coupled to surround the outer circumferential surface of the

357 Thereafter, the ball stud 132 to which the bearing 134 is coupled is inserted into the
mounting hole 122 of the case unit 120 and seated in the lower mold, and the upper
mold is placed on the upper part of the lower mold. combine
[0054]
363 When the molding of the mold is completed, the molten resin is injected into the
molded mold, and the molten resin is filled between the inner peripheral surface of
the mounting hole 122 of the case part 120 and the bearing 134 .
366 By forming the insert 136 while the filled molten resin is cured, the ball joint 130 is
stably coupled to the case part 120 .
[0055]
371 On the other hand, the insert 136 and the ball stud 132 are covered with a dust cover
138 , and upper and lower portions of the dust cover 138 may be respectively fixed
with a ring clip 139 .
[0056]
377 The dust cover 138 may function to prevent foreign substances from entering into
the case portion 120 , the ball stud 132 , the bearing 134 , and the insert 136 .
[0057]
382 Here, a fixing groove 135 may be formed in the ball stud 132 along the
circumferential direction on one side corresponding to the upper end of the dust
cover 138 .
[0058]
388 In addition, the insert 136 has a fixed end 137 integrally protruding toward the
outside along the circumferential direction on the upper outer circumferential
surface protruding upward from the case unit 120 to correspond to the lower end of
the dust cover 138 . can be
[0059]
395 Accordingly, the dust cover 138 is fixed through the ring clip 139 with an inner
peripheral surface of its upper end partially inserted into the fixing groove 135 , and
its lower end is fixed through the ring clip 139 . By being caught on the fixed end
138 , it can be stably coupled to the ball stud 134 and the insert 136 in a state in
which separation is prevented.
[0060]
403 On the other hand, in the present embodiment, in the mounting hole 122 of the case
part 120, as shown in FIG. 3, the inner circumferential surface to prevent the
injection-molded insert 136 from rotating on the mounting hole 122. At least one
fixing groove 124 may be integrally formed there.
[0061]
410 Here, a plurality of the fixing grooves 124 may be formed at the upper and lower
portions of the case unit 120 and spaced apart from each other in the circumferential
direction, and in this embodiment, the inner peripheral surface at the upper and
lower portions of the mounting hole 122 . Nine pieces are formed by being spaced
apart at an angle of 40° around the edge.
[0062]
418 The fixing groove 124 may be formed in a “V” shape inclined toward the center
with respect to the height direction at the upper and lower portions of the inner
circumferential surface of the case unit 120 , respectively.
[0063]

fixing grooves 124 formed as described above, the molten resin injected therein is
cured in a state in which the insert 136 is formed. Rotation inside the mounting hole
122 can be prevented in advance.
[0064]
431 As described above, the fixing groove 124 formed to prevent the insert 136 from
being rotated on the mounting hole 122 may be applied to various shapes and
various positions, which will be described in more detail below.
[0065]
437 4 to 6 are views illustrating various embodiments of a case part applied to a stabilizer
link for a vehicle according to an embodiment of the present invention.
[0066]
442 Referring to FIG. 4 , in the stabilizer link 200 according to the second embodiment of
the present invention, the fixing groove 224 has a height of the mounting hole 222
corresponding to a position where it is connected to the rod 210 . It is formed by
connecting the upper and lower inner peripheral surfaces of the mounting hole 222
along the direction.
447 The fixing groove 224 may be formed in a “C” shape in its cross-section.
[0067]
451 5, in the stabilizer link 300 according to the third embodiment of the present
invention, the fixing grooves 324 are spaced apart at an angle of 90° along the
circumferential direction on the inner circumferential surface of the mounting hole
322. A dog is formed, and may be formed by connecting the upper part and the
lower part in the height direction of the case part 320 .
[0068]
459 Here, the fixing groove 324 according to the third embodiment may be formed in a
semicircular shape rounded from the inner circumferential surface of the mounting
hole 322 toward the outside of the case portion 320 .
[0069]
465 On the other hand, in one embodiment and the second to third embodiments of the
present invention, it is described as an embodiment that the fixing grooves 124, 224,
324 are formed in the case parts 120, 220, 320, The present invention is not limited
thereto, and the projections may also be formed as in the fourth embodiment to be
described later.
[0070]
473 Referring to FIG. 6 , in the fourth embodiment of the present invention, the insert
136, which is injection-molded in the mounting hole 422 of the case portion 420, is
formed on the inner circumferential surface to prevent rotation on the mounting hole
422 . At least one fixing protrusion 424 may be integrally formed.
[0071]
480 Here, four fixing protrusions 424 according to the fourth embodiment are formed
spaced apart at an angle of 90° along the circumferential direction on the inner
circumferential surface of the mounting hole 422 , and are formed with an upper
portion and an upper portion in the height direction of the case portion 420 . It is
formed by connecting the lower part.
[0072]
488 The fixing protrusion 424 may be formed to protrude in a semicircular shape toward
the center of the mounting hole 422 .

493 During injection molding for forming the insert 136 in the fixing grooves 124, 224,
324 of the above-described embodiment and the second to third embodiments, the
molten resin injected into the inside is hardened in a state in which it is introduced,
When the rotation of the insert 136 is prevented and the injected molten resin is
cured by the fixing protrusion 424 , a locking groove (not shown) is formed on the
outer circumferential surface of the insert 136 , thereby forming the insert 136 . )
can be prevented in advance from being rotated inside the mounting holes (122, 222,
322, 422).
[0074]
504 Therefore, when the stabilizer link 100 for a vehicle according to the embodiment of
the present invention configured as described above is applied, the case portion 120
for mounting the ball stud 132 is integrally formed on the rod 110 to form the shaft
By stably mounting the ball stud 132 while preventing the case portion 120 from
being damaged when excessive tensile or compressive force is applied in the
direction, stability and reliability according to the load action can be secured.
[0075]
513 In addition, as the case part 120 is formed of a steel material or an aluminum alloy
material equivalent to the rod, the porosity and depression that occur when a case
made of conventional plastic injection is applied is prevented in advance, thereby
improving marketability. can
[0076]
520 In addition, by reducing the thickness of the insert 136 provided through injection
molding between the case portion 120 and the ball stud 132 , and simplifying the
shape of the mold for injecting the insert 136 , the manufacturing cost is reduced can
do.
[0077]
527 Furthermore, by forming fixing grooves 124 , 224 , 324 or fixing protrusions 424
inside the case unit 120 to prevent rotation of the insert 136 inside the case unit 120
, the ball stud 132 . may be positioned in the stabilizer link 132 .
[0078]
533 As described above, although the present invention has been described with
reference to limited embodiments and drawings, the present invention is not limited
thereto, and the technical spirit of the present invention and the following by those
of ordinary skill in the art to which the present invention pertains. Of course, various
modifications and variations are possible within the scope of equivalents of the
claims to be described.
[0079]
100, 200, 300, 400 : Stabilizer link 110, 210, 310, 410: Rod 120, 220, 320, 420:
Case portion 122, 222, 322, 422: Mounting hole 124, 224, 324: Fixed groove 130:
Ball joint 132: Ball stud 134: Bearing 135: fixing groove 136: insert 137: fixed end
138: dust cover 139: ring clip 424: fixing projection



[Title of the invention]Ball joint
[Claim(s)]
[Claim 1]An engaging part for fitting a storing part for storing a ball in a ball
stud and a cap communicating with the storing part is formed. The ball joint
comprises a socket having a rib for supporting a rib above an equator of a ball and
an elastic ring for supporting a lower part of the equator of the ball, and a cap
fitted and fixed to an engaging part of the socket.
[Claim 2]The ball joint according to claim 1, wherein a projection is formed on an
engaging portion of the socket, an annular groove is formed on a peripheral surface
of the cap to be fitted into the engaging portion, and the annular groove is fitted
into the projection, whereby the cap is fitted and fixed to the socket.
[Detailed description of the invention]
[0001]
[Industrial Application]The present invention relates to an improvement in a ball
joint which is mounted between a front end of a gas damper supporting column for
holding a trunk door of a rear door of an automobile such as a hatchback vehicle, a
one box vehicle, or the like, or a trunk door of a general passenger car such as a
sedan vehicle in an open state.
[0002]
[Prior art]One example of a conventional ball joint is shown in FIG. 3. Hereinafter,
the ball joint will be described. Numeral 1 denotes a ball stud made of metal,
numeral 1 a denotes a ball, numeral 2 denotes a socket made of synthetic resin,
numeral 2 a denotes a storage portion which penetrates in the vertical direction,
numeral 3 denotes a cap made of a synthetic resin, and numeral 4 denotes a metal
elastic ring.
[0003]The socket 2 and the cap 3 have a fitting structure, and are fixed by
snap-engagement of a protrusion 2 b formed on an inner surface of the housing portion
2 a of the socket 2 and an annular groove 3 a formed on an outer peripheral surface
of the cap 3. A plurality of ribs 3 b are formed on the rear surface of the cap 1 so
as to be in contact with the upper side of the equator L of the ball 3 a.
[0004]An elastic ring 4 is stored in an opening part of a storage part 2 a in a
socket 2, and a cap 3 is fitted and fixed from the upper part by utilizing the
projection 2 b and an annular groove 3 a. Next, the ball 1 a of the ball stud 1 is
inserted into the cap 3 through the opening of the storage portion 2 a, and a portion
of the ball 1 a above the equator L of the ball 3 a is gripped by the rib 4 b, and
the lower portion thereof is gripped by the elastic ring.
[0005]
[Problem to be solved by the invention]In the conventional ball joint, since the ball
1 a is held by the cap 3, when an external force from the direction of the arrow
shown in the drawing is applied to the ball stud 1, a push-up force of the ball 1 a
is directly applied to the cap 3, so that there is a possibility that the cap 3 may
come out of the housing portion 2 a of the socket 2.
[0006]Therefore, since the socket 2 requires high strength, a material having high
rigidity is used, but it is difficult to increase the rigidity of the material to a
large extent. Therefore, there is a problem that the fitting force between the socket
2 and the cap 3 becomes weak, and there is a possibility that the cap 3 may be

a backlash may be generated in the fitting portion due to use for a long period of
time, and that the fitting portion may become unusable.
[0007]It is an object of the present invention to solve the above problems. To
provide a ball joint capable of withstanding long-term use of a ball joint without
causing an external force to be exerted on the cap by a ball by receiving an upper
side of an equator of a ball by a projection formed in a socket, and preventing the
cap from being unintentionally detached from the socket.
[0008]
[Means for solving the problem]In the ball joint of the present invention, a storage
part for storing a ball in a ball stud and an engagement part for fitting a cap
communicating with the storage part are formed. The housing includes a socket having
a rib for supporting an upper portion of an equator of a ball and an annular seat on
which an elastic ring for supporting a lower portion of the equator of the ball is
mounted and fitted, and a cap fitted and fixed to an engaging portion of the socket.
[0009]Further, a projection may be formed on an engaging portion of the socket, an
annular groove may be formed on a peripheral surface of the cap which is fitted to
the engaging portion, and the annular groove may be fitted into the projection,
whereby the cap may be fitted and fixed to the socket.
[0010]
[Examples]Hereinafter, an embodiment of a ball joint according to the present
invention will be described together with an exploded front view of a part of FIG. 1
and an exploded front view of an assembled state of FIG. 2. In this case, the same
reference numerals as in the conventional example will be used, and the description
thereof will be omitted.
[0011]The elastic ring 4 having the ball stud 1 and the slit 4 a is not different
from the conventional one. Reference numeral 5 denotes a synthetic resin socket to
which a tip end of the gas damper G is screwed and fixed, and the socket 5 is formed
with a housing portion 5 a for accommodating a ball 1 a of the ball stud 1 and an
engaging portion 5 b for receiving the cap 6.
[0012]An inner diameter of the housing portion 5 a is slightly smaller than an inner
diameter of the engaging portion 5 b, and 3 ribs 5 c are formed above the housing
portion 5 a. The lower surface of the rib 5 c has a curved surface similar to an
outer diameter of the ball 1 a. Further, a stepped annular seat 5 d having a diameter
matching an outer diameter of the elastic ring 4 is formed below the accommodating
portion 5 a, and an elastic ring 4 is fitted and placed on the annular seat 5 d.
Further, a plurality of projections 5 are formed on an inner surface of the engaging 
portion 5 b in the socket 5.
[0013]A * cap 6 which can be fitted into an engaging part 6 b of a socket 5 and
closes an upper end opening of the socket is provided on an upper peripheral surface
of the socket 5. A fitting groove 5 a to which the projection 6 e is inserted and
fitted is formed, and the insertion piece 6 b divided into 3 is formed on the lower
side of the fitting groove 6 a, and the insertion piece 6 b enters the inside of the
housing part 5 a in a state that the cap 6 is fitted into the socket 5. The reason
for dividing the insertion piece 6 b into 3 is to avoid the rib 5 c.
[0014]Next, in order to describe a method of assembling the component having the
above-described configuration, first, the elastic ring 4 is fitted into the annular
seat 5 d of the socket 5 in a state in which the diameter is reduced. Next, the cap 6

fitting groove 6 a with the projecting portion 5 e. Thereafter, the ball 1 a of the
ball stud 1 is inserted from the opening side of the socket 5.
[0015]At this time, although the elastic ring 4 is pushed upward by being brought
into contact with the ball 1 a above the equator of the ball 1 a, since the elastic
ring 4 is prevented from being raised by coming into contact with the lower surface
of the rib 4 c, the ball 1 a enters from the lower side of the elastic ring 5 at this
position, and the equator L of the ball 1 a passes through the elastic ring 4.
Accordingly, the elastic ring 4 is positioned on the annular seat 5 d.
[0016]In the ball joint thus assembled, the upper peripheral surface of the ball 1 a
is brought into contact with the rib 5 c and the lower peripheral surface of the ball
joint is brought into contact with the elastic ring 4, so that the ball 1 a cannot
move upward and downward relative to the socket 5, so that only the rotation and the
swing can be freely performed. That is, it serves as a ball joint.
[0017]Then, in FIG. 2, when an external force in the direction of an arrow acts on
the ball stud 1, although the ball 1 a is pushed upward, since the upper portion of
the ball 1 a from the equator L of the ball 5 a abuts against the rib 5 c of the
socket 6, no external force is applied to the cap 6 and thus the cap 5 is prevented
from being detached from the socket.
[0018]
[Effect of the invention]As described above, according to the present invention, by
forming a rib which abuts on the ball stud of the ball in the ball stud, an external
force is applied to the ball stud in the direction in which the cap fitted into the
socket is removed. Since the cap which can obtain a firm swivel joint to external
force, and it leaves when the aforementioned rib receives external force does not
separate from a socket, it has effects, such as being able to be equal also to
prolonged use.
[Brief description of the drawings]
FIG. 1 is a partially exploded front view of a ball joint according to the present
invention ;.
FIG. 2 is a cross-sectional view of an assembled state ;.
FIG. 3 is a cross-sectional view showing an example of a conventional ball joint
[Explanation of letters or numerals]
1. Ball Stud
Equator of Ball L Ball 1
4. Elastic Ring
5 socket 5 a accommodating portion 5 b engaging portion 5 c rib 5 d annular seat 5 e
6.
6a annular groove